Branch, J.
“No person shall be convicted of any crime but by the unanimous verdict of a jury of good and lawful persons in open court. The Legislature may, however, provide other means of trial, for petty misdemeanors, with right of appeal.” Article 1, Section 13, North Carolina Constitution.
Neither appellant nor appellee controverts the fact that right of jury trial is granted by Article I, Section 13 of the North Carolina Constitution! Nor is it controverted that the defendant filed a notice of appeal within the time allowed by. statutes controlling the Recorder’s Court of Bertie County.
The question squarely presented is: Did the defendant waive his right of appeal?
“In S. v. Hartsfield, 188 N.C., p. 360, it is said: Tt is the general rule, subject to certain exceptions, that a defendant may waive the benefit of a constitutional as well as a statutory provision. Sedgewick Stat. and Const. Law, p. 111. And this may be done by express consent, by failure to assert it in apt time, or by conduct inconsistent with a purpose to insist upon it. S. v. Mitchell, 119 N.C. 784. S. v. Berry, 190 N.C. 363.
*203“In S. v. Everitt, 164 N.C. 399, this Court said: ‘Where a defendant submits or is convicted of a criminal offense and is present when the judge, in the exercise of his reasonable discretion, suspends judgment upon certain terms, and does not object thereto, he is deemed to have acquiesced therein, and may not subsequently be heard to complain thereof; and in proper instances it will be presumed that the court exercised such discretion.’ S. v. Tripp, 168 N.C. 153; S. v. Hardin, 183 N.C. p. 815.” S. v. Lakey, 191 N.C. 571, 132 S.E. 570.
In the case of State v. Canady, 246 N.C. 613, 99 S.E.- 2d 776, our Court held that where suspended sentence is entered and defendant does not except or give notice of appeal during the term, but complies with certain of the terms of suspension, he waives his right to appeal and may not thereafter appeal, even though written notice of appeal is served within ten days from the adjournment of the term.
In the case of State v. Hairston, 247 N.C. 395, 100 S.E. 2d 847, our Court stated, per curiam, that where defendant evidences his consent to a suspended sentence by making payments in the court in accordance with the terms of the suspension, he waives his right of appeal.
In the instant case the defendant complied with the judgment of the Recorder’s Court by making two payments according to the terms of the judgment entered, by paying the costs of court, and by executing a compliance bond pursuant to the terms of the judgment. He was represented by counsel.
By his actions the defendant is deemed to have knowingly and intelligently waived his statutory right of appeal to the Superior Court.
Affirmed.